Citation Nr: 0528046	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of bullet 
wound causing compound fracture upper third left tibia and 
fibula, requiring skin grafting with residuals of severe 
injury anterior muscles of left leg, with 1 inch of 
shortening, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, following a claim filed in January 
2003.

The Board remanded the case to the RO in December 2004.  At 
that time, the Board rendered a final decision on the matter 
of entitlement to an increased rating for a donor scar on the 
right thigh.

The RO has made a note, in its July 2005 supplemental 
statement of the case, that it is going to take action on new 
claims for secondary service connection for arthritis of the 
knees, hips, back, and ankles, at a future date.  The Board 
will not take any action on any of these matters at this 
time.


FINDINGS OF FACT

1. The veteran has a severe injury to muscle group XII and 
involvement of muscle group XI.

2.  Muscle group XI involves limitation of flexion of the 
leg.  

3. The veteran does not have 1 1/4 or more inches of 
shortening of his left leg.  

4. The veteran does not have a painful on examination left 
leg scar.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of bullet wound causing compound fracture upper 
third left tibia and fibula, requiring skin grafting with 
residuals of severe injury anterior muscles of left leg, with 
1 inch of shortening, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
5312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

A rating decision in 1946 assigned a 30 percent disability 
evaluation under Diagnostic Code 5312, muscle group XII.  The 
30 percent rating under Diagnostic Code 5312 has remained in 
effect since then and is protected.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2002).

The veteran was wounded in action by enemy gunshot on 
September 20, 1944.  His left tibia had a badly comminuted 
fracture in its upper third. The location of the entrance and 
exit wounds was not specifically identified and the gunshot 
had gone through the skin and most of the tibial cortex. It 
was debrided on the date of injury. The wound was closed with 
a split skin graft and a cast was applied. In October 1944, 
there was considerable concavity due to loss of the cortical 
substance of the bone, and it was filled with pus. X-ray 
revealed loss of bone substance extending across the entire 
width of the tibia except in its posterior aspect. In 
November, an osteotomy of the fibula was performed, and the 
tibia was shortened by about 1 inch by removal of infected 
bone and a cast was applied.

On VA examination in July 1946, there was a scar that went 
half way around the circumference of the tibia anteriorly and 
the calf had a slight bulge.

On VA examination in February 1949, there was an adherent 
transverse scar and bulging in the anterior tibial muscle due 
to thinning of crural fascia. There was also a retracted 
adherent scar at the lateral aspect of the mid-third, 
adherent to peroneal muscles. There was no gross atrophy of 
muscles. Scar adherence to peroneal muscles was felt on 
standing on the outer border of the foot, and there was some 
tenderness on heel walk at the site of bulging of anterior 
tibial muscle.  The surgical examination revealed a 
postoperative left calf scar which was 3 inches by 2 inches.   

The April 2003 VA examination reports a 4 centimeter scar on 
the left side of the upper third of the veteran's left leg, 
and indicates that the scar is depressed and adherent to the 
underlying tissue. The February 2005 VA examination reports 
that there is a left lateral calf scar that is depressed and 
with a cross hair formation and measuring 3.0 by 2.5 cm. 
These reports seem to be describing the same scar.

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris. The function of Muscle Group XI is associated with 
propulsion, plantar flexion of the foot (1); stabilization of 
the arch (2, 3); flexion of the toes (4, 5); and flexion of 
the knee (6). Slight injury to these muscles warrants a 
noncompensable evaluation; moderate injury warrants a 10 
percent evaluation; moderately severe injury warrants a 20 
percent evaluation; and severe injury warrants a 30 percent 
evaluation. 38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius. The function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch; 3). A noncompensable evaluation is 
assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury. 
38 C.F.R. § 4,73, Diagnostic Code 5312.

While it appears that both muscle groups XI and XII are 
affected, a separate rating cannot be assigned for muscle 
group XI impairment, as both muscle groups are in the same 
anatomical region.  See 38 C.F.R. § 4.55(b).  Rather, under 
38 C.F.R. § 4.55(e), for compensable muscle group injuries in 
the same anatomical region but that do not act on the same 
joint, the evaluation for the most severely injured muscle 
group is increased by one level and used as the combined 
evaluation for the affected muscle groups. Under either 
Diagnostic Code 5311 for muscle group XI or Diagnostic Code 
5312 for muscle group XII, 30 percent is the highest rating, 
for severe injury. Accordingly, a higher rating under either 
Diagnostic Code cannot be assigned. This is so even in light 
of 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).

The Board will turn to other Diagnostic Codes, to determine 
if a basis for additional entitlement exists.  

The Board has considered whether a separate, compensable 
rating could be assigned under Diagnostic Code 5256, for 
tibia and fibula impairment with malunion.  The VA 
examination in February 2005 revealed limitation of flexion 
of the knee and the examiner stated that the veteran had 
malunion of the tibia/fibula. The range of motion was from 0-
130 degrees. The normal range of motion is from 0-140 
degrees, per Plate II of 38 C.F.R. § 4.71a.  Assignment of a 
separate 10 compensable rating under Diagnostic Code 5256, 
for tibia and fibula impairment with malunion causing slight 
knee impairment, cannot be assigned, as compensating the same 
impairment under various Diagnostic Codes (called 
"pyramiding") is not permitted. 38 C.F.R. § 4.14 (2005).  
While the examiner used the word "slight", no functional 
impairment other than limitation of flexion is apparent.  
Flexion of the leg is a function of muscle group XI, as noted 
above.

The Board has also considered whether separate, compensable 
ratings might be assigned for any scar related to this 
gunshot wound.  At the time of the April 2003 VA examination, 
the veteran stated that the scar on the anterior portion of 
his left leg is painful. A superficial scar which is painful 
on examination warrants a 10 percent rating. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005). Since the 
April 2003 VA examiner stated that the scars were not tender 
and that the veteran had no withdrawal or facial grimace on 
examination of them, and the February 2005 VA examiner stated 
that the scars were nontender when palpated, the Board 
concludes that a compensable rating under Diagnostic Code 
7804 is not warranted. The Board finds the examiners' reports 
to be most probative.

The Board has also considered whether additional compensation 
under Diagnostic Code 5275 (2005) is warranted.  The veteran 
argues, in essence, that he has 11/4 inches or more of left 
lower extremity shortening, as a result of his 
service-connected disability. Shortening of bones of the 
lower extremity, from 11/4 to 2 inches (3.2 centimeters to 5.1 
centimeters) warrants a 10 percent rating. Id. Higher ratings 
are assignable for shortening of more than 2 inches. Id.

I find that the veteran does not have 11/4 or more inches of 
shortening of the bones of his left lower extremity. The 
evidence concerning the amount of shortening which is present 
varies, with some reported shortening being about 1 inch and 
other reported shortening being 11/4 inches or more. The Board 
finds the February 2005 VA examination report to be most 
probative as to the amount of shortening which exists. That 
report indicates that the right leg is 90 centimeters long, 
and that the left leg is 87.5 centimeters long.  That is a 
difference of only 2.5 centimeters, which is just less than 
an inch. The reason why the Board finds the February 2005 VA 
examination report to be most probative as to the amount of 
shortening present, is that the note to Diagnostic Code 5275 
indicates to measure both lower extremities from the anterior 
superior spine of the ilium to the internal malleolus of the 
tibia. The February 2005 VA examiner indicated that that is 
how he measured each leg's length. The other reports which 
concern the amount of shortening which is present in the 
veteran's left lower extremity do not indicate that any 
measurements were taken in accordance with the note to 
Diagnostic Code 5275. Accordingly, they are not as probative 
as the February 2005 VA examination report.  

Finally, in this case, the Board has considered whether this 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted. The record does not show any recent 
hospitalizations for the disabilities at issue, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, a section 5103(a) notice letter was sent to the 
veteran in February 2003.  This letter notified the veteran 
of evidence that is necessary to substantiate the claim, what 
evidence VA would seek to provide, and what evidence the 
claimant was expected to provide.  This letter was augmented 
by a January 2005 letter that again notified him of these 
three elements, and also specifically advised him to submit 
any pertinent evidence in his possession.  Moreover, the 
September 2004 statement of the case contained the text of 
38 C.F.R. § 3.139, which sets out all the VCAA notice and 
duty-to-assist requirements.  The veteran was provided 
section 5103(a) notice before the initial adverse decision, 
although this notice was augmented later.  Nonetheless, the 
appellant was not prejudiced by this action, as he received 
content-complying notice and proper subsequent VA process, 
Pelegrini at 120, and had a meaningful opportunity to 
participate effectively in the processing of his claim by VA, 
Mayfield, supra.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
case, all pertinent records have been obtained, and the 
veteran has been examined by VA.

The Board, therefore, concludes that VA has essentially 
complied with the VCAA requirements.


ORDER

A disability rating in excess of 30 percent for residuals of 
bullet wound causing compound fracture upper third left tibia 
and fibula, requiring skin grafting with residuals of severe 
injury anterior muscles of left leg, with 1 inch of 
shortening, is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


